Earl Warren: L. W. Holt et al., Petitioner, versus Virginia. Mr. Karpatkin, you may continue your argument.
Marvin M. Karpatkin: Mr. Chief Justice, may it please the Court. At the time of recess yesterday afternoon, I believe I had started my discussion of the three criteria of legitimacy which we feel is established by a survey of relevant decisions of State Courts throughout the country for determining whether a venue change motion or a motion for judicial disqualification can be held to be contemptuous on the one hand or whether it is perfectly legitimate on the other. These criteria elaborated in our brief are that such a motion must be relevant, its contents must be relevant, it must be presented in good faith, and it must be presented in respectful language and in a respectful manner. We urge that the record indicates that all of these criteria were amply met. It appears that the Virginia Supreme Court gave some attention to some of these criteria. They seem to agree that relevancy or as they put it pertinence is important, but they conclude that this criteria was not met. Without elaboration, we suggest that the material we have set forth in the -- the material set forth in the record digested in our brief on page 14 and 15, amply demonstrates, establishes beyond any reasonable doubt that the contents of this motion were relevant to the relief being sought.
Speaker: What is the precise criteria of constitutional claim?
Marvin M. Karpatkin: The constitutional claim, Mr. Justice Harlan, is that a lawyer was doing his job as he thought it was his job to do. He made a motion to change venue for the benefit of his client. The court regarded this motion notwithstanding the fact that it was perfectly legitimate as contemptuous. Holding both the maker of the motion on the party in whose behalf it was made to the in contempt is a denial of the due process rights of representation of counsel. We have a second claim also which I'll come into in a minute that the --
Speaker: Sixth Amendment claim?
Marvin M. Karpatkin: That the denial of due process under the Fourteenth Amendment, Mr. Justice Harlan. That it was -- just as much as it would be a denial of due process under any other aspect of denial of effective representation of counsel.
Speaker: There's no evidence here to support the contempt proceeding?
Marvin M. Karpatkin: There's no evidence to support the -- that the -- that is correct Mr. Justice Harlan. There is no evidence to support the contempt proceeding and holding this to be contemptuous is as much a denial of representation of counsel as if there was insufficient time to consult or counsel was totally incompetent or any of the other areas in which this Court has so decided that doctrine.
William J. Brennan, Jr.: Mr. Karpatkin, is it narrower than that? I understood from your brief that this went through a frustration of counsel's right to present claims on behalf of his client. Am I wrong about that?
Marvin M. Karpatkin: No, Mr. Justice Brennan, that is our position. I did not understand --
William J. Brennan, Jr.: I rephrase this as one as denial of counsel or effective representation of counsel?
Marvin M. Karpatkin: It seems to me that where an attorney is frustrated as you put it, Your Honor, in his efforts to make a good faith motion, a legitimate motion, a motion which it is evident from the record is legitimate that this is as much a denial of counsel as if that attorney?s mouth was bound and he could say nothing.
William J. Brennan, Jr.: Or do you have to say if -- do you have to say necessarily it's a denial of counsel, it's a denial of right as I understood your brief present contentions on behalf of this client?
Marvin M. Karpatkin: Insofar as the attorney is frustrated from presenting those contentions in that area, we respectfully content it is -- it is a denial of counsel.
William J. Brennan, Jr.: I see.
Arthur J. Goldberg: Are you saying in effect that the right of counsel exists, counsel has right to act as the counsel, is that about it?
Marvin M. Karpatkin: That is, it puts in a nutshell Mr. Justice Goldberg.
William J. Brennan, Jr.: [Inaudible] as regards the client that how does this apply to the lawyer?
Marvin M. Karpatkin: The way we read the cases Mr. Justice Brennan, these are co-relative rights. That the -- whatever right the client has to have an effective diligence zealous advocate, the lawyer's calling -- the lawyer's professional responsibility gives him the co-relative right to advocate to the best of his ability. I believe that some decisions have referred to this as the lawyer's right of free speech, the lawyer's right of advocacy. And limiting him in this way, it seems to me, is in constitutional effect no different that the limitation upon lawyers imposed by some devious regulatory scheme which this Court has found to be a violation of constitutional right. The -- with respect to the second and third criteria of good faith and of respect, the Virginia Supreme Court has made holdings which we think are completely at variance with the record. The Virginia Supreme Court states that the absence of a compulsory disqualification statute itself amounts to bad faith. Now, this seems to us to be almost a classical non-sequitur, because it's stating that a mistaken law amounts to bad faith which of course is something which is (Inaudible) and not so. Conceivably the defendants may have been wrong. We will never know because there was not a hearing or at least we do not know at this point, but certainly the charge that they are on in bad faith is something which is completely unsupported. Similarly with regard to the element of respect, there is nothing in the record which indicates that anything transpired on this proceeding before Judge Holladay other than the reading of the motion which had been previously filed. No holdings with regard to demeanor or with regard to attitude or tone of voice or anything like that.
Byron R. White: Well, I suppose that under your own criteria that it's the wrong thing, that if there could be something wrong or disrespectful said in the motion for change of venue that could justify finding of contempt?
Marvin M. Karpatkin: That is correct Mr. Justice White.
Byron R. White: And so you still have -- we still have the question of whether how to characterize the language that was used?
Marvin M. Karpatkin: That question very much exists and we think that it was incorrectly characterized by the trial court and by the --
Byron R. White: No matter what kind of constitutional language which you -- constitutional words you use about this, we still have to judge those words, don't we?
Marvin M. Karpatkin: I believe that -- that is absolutely correct Mr. Justice White. That this Court must read these words that these words are constitutional words, that these are constitutional facts which have to be determined and that we can --
William J. Brennan, Jr.: It can have a bearing on this, can it?
Marvin M. Karpatkin: We believe that Sacher and the cases of -- in other cases cited by the Supreme Court and the learned Attorney General's brief have absolutely no bearing. They go to the second point of our claim of denial of due process that the court improperly proceeded summarily. In Sacher and in Fisher against Pace, and in Natori case, there were aggravated situations involving persistent obvious flagrant disobedience to the Court. I believe in the Natori case an attorney physically assaulted a United States Marshall and in the Fisher against Pace and in the Sacher case, there was persistence by counsel after continued admonition by the Court. Nothing of that kind happened here.
William J. Brennan, Jr.: If it did, you would agree at least, that the conviction should stand, is that it?
Marvin M. Karpatkin: I would agree that if something the -- if something to the effect of Terry happened in this case, this conviction should stand. I don't think that my argument has to go any further than that at this point, Mr. Justice Brennan.
Earl Warren: I understand Mr. Karpatkin that there was no hearing even to determine whether these statements were false?
Marvin M. Karpatkin: That is absolutely correct Mr. Chief Justice. The immediate response, almost a reflex response in the part of the Court was to state, I think this is contemptuous and both the -- both Dawley and Holt are held in contempt and he said that he will impose sentence later that afternoon. No hearing, no opportunity to make explanation of any kind.
Speaker: What is it?
Marvin M. Karpatkin: The sentence was at -- it were $50 fines for both of the litigants, both of the contenders, Mr. Justice Harlan.
William J. Brennan, Jr.: Was that involved in a disciplinary proceeding?
Marvin M. Karpatkin: The record is --
William J. Brennan, Jr.: These convictions were sustained?
Marvin M. Karpatkin: The record does not so indicate Mr. Justice Brennan. However, we do indicate in our brief that these are not the only involvements which these two petitioners have had with the authorities of the Commonwealth of Virginia, which they respectfully urge arise from their activities in pursuit of constitutional rights in behalf of their clients in many instances clients in civil right cases.
Speaker: [Inaudible]
Marvin M. Karpatkin: There are claims of that made in the record Your Honor, but again there was no hearing. There are claims that were made in the motion for a change of venue and there are other proceedings of which these petitioners had been the subject including legislative investigations in the part of the Commonwealth of Virginia. But again, no hearing was afforded and consequently, we have no indication as to the extent of which there is evidence.
William J. Brennan, Jr.: Is there another judge if there is one, one's that constitutionally required?
Marvin M. Karpatkin: That is our position Mr. Justice Brennan. We feel that this is one of those cases where even the grant of a hearing would not be sufficient, because the hearing before the same judge would be a hearing before a judge who has an interest in establishing his own impartiality, who has an interest in establishing that he is not disinterested. And, we feel that this is one of those cases and I recognize that this Court has thus far not so held, we think this might be an appropriate case for it to go a bit further than it has gone in previous cases and to suggest that where the contempt proceeding arises from that which is in law, an attack on the legal capacity of the judge. A motion for Judicial disqualification of the change venue that at least in that kind of a case, a hearing before the same judge would not be sufficient, but it should be a hearing before a different judge.
Tom C. Clark: Did he retire jury on a contempt?
Marvin M. Karpatkin: I accept this Court's decision in the Barnett case Mr. Justice Clark.
Tom C. Clark: I'm not sure what it held [Attempt to Laughter]?
Marvin M. Karpatkin: I'm not either and we don't make that claim Mr. Justice Clark.
Tom C. Clark: I wrote that case, but I'm not sure about it. I thought maybe it might give us some light.
Marvin M. Karpatkin: I'd like to save my remaining time --
Byron R. White: Could you give me -- the Supreme Court of Virginia said that the judge has been accused of three things at the page 35 of the record and number three was, if the judge was accused of being unable to conduct a fair and impartial trial, what is the -- what basis did the Court have for -- I don't see any words like that in the motion?
Marvin M. Karpatkin: I assume that the reference here is to the judge's certification or to the statement in the record that the statement in the motion which appears on page 14 of the record Mr. Justice White, that E. A. Dawley cannot get a fair trial on the City of Hopewell, Virginia. If I have any remaining time Mr. Chief Justice, I'd like to save it for rebuttal.
Earl Warren: Mr. Lee.
Francis C. Lee: Mr. Chief Justice, Gentlemen of the Court. If it pleases the Court, I think we might state at the very threshold that contempt proceedings is always on us and unpleasant and In a case of this nature it's doubly so over concern with fellow members of the Bar of all family, and we treading on that very narrow delicate ground that Mr. Justice Frankfurter referred to in his opinion in the Sacher case, but we've got to balance these rights, freedom of speech, the rights of advocacy against the maintenance of decorum and dignity of the Court. Now in order to set this case in its proper setting and to bring it into focus, I think we should review the background as demonstrated in the record and not by my speculation as to what happened outside of the record, well I think we are confined to the facts as demonstrated in this record. Now all of these allegations and speculations and now I'm very to happy to hear counsel say that there were allegations in the record because that's what they are, allegations of these petitioners' participation in Civil Rights cases and the bias and the prejudice ad which they have made in Virginia, all of these speculations on the part of counsel and these petitioners, and there's nothing in this record to indicate that that is the case in Virginia or Hopewell either. This case arose --
Earl Warren: Mr. Lee, what allegations in the pleadings of the petitioners here, the things you just talked about?
Francis C. Lee: Yes, sir. These allegations --
Earl Warren: Were they not, were they controverted by the State?
Francis C. Lee: No, sir. They have not been controverted because they have not been put before the Court yet.
Earl Warren: Could they -- did they have an opportunity to --
Francis C. Lee: That was not an issue at that time Mr. Chief Justice and that --
Earl Warren: Then what?
Francis C. Lee: -- that was not an issue at the time. Let me give you the background of the setting, if I may?
Earl Warren: Very well.
Francis C. Lee: The case in which this particular contempt arose, now I think we have to separate the two and keep them entirely separately apart, the case in which this particular contempt arose was in the proceeding which was a non-summary proceeding against Mr. Dawley. Mr. Dawley had represented an organization in and about the Hopewell area which had been sued by Hopewell Newspapers for a slander charge in which they brought a civil action. After two days of attempting to get process served on the defendants in that action, subpoenas had been issued on October the 5th and 6th of 1961, attempting to serve, they could find none of the defendants. So on the 6th of October, the case was to be settled. It was agreed between counsels that it were to be settled. During these times of settlement in the courtroom, the principal defendant showed up at counsel table. This became apparently suspicious to the judge, Judge Holladay, and so after the case was all over, he called Mr. Dawley back into his chambers to inquire if he knew anything about the difficulty in these people being found these 12 defendants. Mr. Dawley refused to answer the questions. He was asked three times. He refused to answer and at one one instance he said, ?I'd like to have some time to consider.? So, the judge said, ?Well, you come back here on October the 10th then.?
Earl Warren: In that proceeding there was at this --
Francis C. Lee: That was -- that was after the case was all over.
Earl Warren: Yes.
Francis C. Lee: That was after the civil case was settled.
Earl Warren: And that was a discussion between --
Francis C. Lee: That was a discussion between the judge and Mr. Dawley.
Earl Warren: But no -- it wasn't the proceeding in the Court?
Francis C. Lee: Nothing in the proceeding at that time. We simply asked the lawyer, if he knew anything about the process of the Court then thought it. The Counsel refused to answer on the ground, he wants to take time to consider. The Court gave him time to consider and he came back on October the 10th or 11th, it's not quite clear which of those dates he came back. At that time, he was represented. So it indicates in the record by Mr. Holt. Mr. Holt, at that time, asked for a time to consider again or to take time to be heard. Thereafter, the Court issued a Rule, setting this case for January the 8th. Now, there were a lot of proceedings that took place in the meantime, because its counsel immediately went to work to try to get out of this Court. In other words, they didn't want the show cause order return to this Court. So on December 11th then, you had the date set for Mr. Dawley to answer. Mr. Holt appeared, but at that time the Court asked him if he represented Mr. Dawley and Mr. Holt said, he did not. Now, I think we should bear in this mind, it was December 11th that Mr. Holt said he did not represent Mr. Dawley. Now, bring this over then into the latter part of December when Mr. Dawley appeared before the District Court. He was still at the same time trying to get the judge disqualify himself and made this motion that was indeed December 27th. The Court overruled that motion on December 28th, refused to disqualify himself in this non-summary proceeding, in other words, to hear the show cause on Mr. Dawley's part. Now, on January the 8th and this was the date in which they were originally scheduled to appear, there is apparently, some dispute in the record as to where he did appear or did not appear. In the Federal District Court, he said that he did appear. He was served and did appear, but in the transcript of the record, in which he presented for this Court or for the Supreme Court of Appeals of Virginia, he said, he was not served with the notice and therefore he did not appear. Now on January the 17th, he filed this motion as Mr. Dawley pro se filed in that non-summary contempt action, a motion to change the venue and this is the basis for the contempt which is appearing here in this proceeding. Mr. Dawley filed this motion to which he attached an affidavit, in which he made some very, very serious allegations. And I don't believe in any court, whether in the Federal Court or whether in the State Courts, this Court could say that that was a legitimate motion or to change the venue. I just don't believe this Court has ever said that and intends to say that. All you have to do to see what type of motion was filed in this case as to see what Mr. Holt read into the record when he appeared there on the 30th at which time he said he then represented Mr. Dawley. Now, throughout this affidavit and this motion that was read into the record by the Mr. Holt, I think you will see that what he was attempting to do in making these wild allegations and supported by any non-interested witness, but wild allegations of his own that not only was the territory of Hopewell, Virginia inflamed against the Negro race and Mr. Dawley, generally and specifically, but so was the judge and so was the member or the clerk, and so was all -- so were all the other officials of the Court. They were prejudiced against him. Now --
Byron R. White: Mr. Lee how come did he [Inaudible] -- did he say that the judge is prejudiced against him?
Francis C. Lee: Starting on page 13 of the transcript of the record, these are -- this is in paragraph lettered L, in which he after reading or stating all the events that led up to this in his opinion. He then stated that certain elements -- reaction that forces in the Hopewell community was frustrated because of this dismissal of the civil action. Then he said that the said Honorable Judge Carlton E. Holladay, who presided in the libel suit and who now fails and refused it to disqualify himself as judge --
William J. Brennan, Jr.: Isn't he be aware of the --
Francis C. Lee: In the contempt trial --
William J. Brennan, Jr.: From where are you reading?
Francis C. Lee: I'm reading from the middle of page 13 of the record.
William J. Brennan, Jr.: Thank you.
Francis C. Lee: ? in which he refuses disqualify himself as judge in the contempt trial of the defendant E. A. Dawley, Jr., has with respect to say contempt action and he is now in effect and in all, in fact, acting in the capacity of police officer, chief prosecution witness, adverse witness for the Defense, Grand Jury, Chief Prosecutor, and Judge that in addition to the foregone that said Judge Carlton E. Holladay did intimidate and harassed the lawyer representing E. A. Dawley, Leonard W. Holt, Esquire.
Byron R. White: When did - when did that intimidation -- to what would be referring --
Francis C. Lee: He more specifically refers to the intimidation, later on which he says in specifically, in that part later on in that allegation -- that part of the harassment and intimidation occurred at the hearing in this matter on January 8, 1962. Now, I draw attention to the fact again that Mr. Holt did not represent Mr. Dawley on January 8, 1962 for on December 11th, he expressly stated he did not represent Mr. Dawley and it wasn't until January 30 again that he did represent Mr. Dawley.
Byron R. White: Was he present before in the January --
Francis C. Lee: That is unclear I believe he was present in Court, however. The transcript of the record indicates that Mr. Holt was present and asked for continuance -- Mr. Dawley asked for a continuance. There is a great deal of confusion in there as exactly who was representing whom at that particular time. But there's nothing in the record, nothing that indicates that Mr. Dawley or Mr. Holt was at any time intimidated or harassed by the trial court. This is pure speculation on the part of the petitioners and I caution you again, there's nothing in that to indicate, not a whisper.
Potter Stewart: Is the -- how relevant to the issue in this case is the truth or falsity of the allegation? This was a motion to change venue and I suppose in order to support such a motion you have to make allegations showing why or how in the opinion of the moving party the venue ought to be changed?
Francis C. Lee: Mr. Justice Stewart, the Supreme Court of Appeals --
Potter Stewart: And they may turn out to be untrue, these allegations, but what does that have to do with the issue in this case?
Francis C. Lee: Simply this that this laid the ground work for the attack, personal attack on the judge. It's saying that first of all, the community has prejudiced against them. They can't receive a fair trial in community. That standing alone maybe a good ground in just cause to change in venue.
Potter Stewart: Precisely.
Francis C. Lee: The question is where would you change the venue to? So, then it comes down to whether or not the judge himself should be disqualified, whether or not you can move it over into the next county and still have the same judge or whether not it is necessary to disqualify both, the venue as well as the judge and so, they made a personal attack on the judge. They had already made this attack in their motion for disqualifying and had been overruled. The motion to ? retried with jury was still pending. I think we can just discount that because that is not before the Court, that was still pending and has not yet been passed on. And so, this became pertinent only as to whether or not this was a legitimate just cause for a change in venue. In other words, can you plead anything you like to plead when you say, ?I think I should be tried in another venue?? And we submit that couple this, this language, later on with the other language before the Court in the same motion or in the same affidavit or as was argued by Counsel, leaves no question but what it was contemptuous, because it was a personal attack upon the integrity of the Court.
Potter Stewart: Well, there's no better -- I can't think of any better ground to change venues in that, if it is true?
Francis C. Lee: Mr. Justice Stewart, that maybe an excellent ground for changing venue. It maybe an excellent ground for changing the judge in disqualification, but, I think we are treading a very, very delicate line here. This Court has indicated all along that you can use forceful argument. You can use any source at your command to protect your client's interest but you, at the same time, must remember that the Court's dignity must be observed, that you must keep proper decorum in that Court. You can't go wildly off into wild allegation that are baseless as to the judge's disqualification causes or he is subpoenaed --
Potter Stewart: Of course, it's never been a hearing as to the truth of falsity --
Francis C. Lee: No sir, they haven't and our Supreme Court of Appeals of Virginia years and years ago, if you are going to attack the Court as basis for disqualification or changing venues, you must have affidavits to support that motion from disinterested witnesses. There's nothing here to indicate that this was factual, nothing at all. Now, I simply must admonish here at this point, if this is the basis -- if this is the basis for disqualifying and the Constitutional basis, I remind you, for disqualifying of a change in venue, then you can disqualify a judge in any case simply by following this practice here and I don't believe this Court is ready to say that, Mr. Justice Stewart.
Potter Stewart: Well, now is it?
Francis C. Lee: The issue here --
William J. Brennan, Jr.: And there might well have been that the -- this motion to change venue would have been denied ordinarily that's the end of such a motion.
Francis C. Lee: Yes, Sir.
William J. Brennan, Jr.: But that isn't what happened here because the content, the lawyer and the client are both in held adjudicated in contempt.
Francis C. Lee: Precisely so.
Earl Warren: Now, let me --
Potter Stewart: The real issue isn't it in whether or not this is a sufficient basis to disqualify a judge at the same venue --
Francis C. Lee: I think that is the issue. I think that is the issue before the Court and all the other little issues will fall in line based on the former opinions of this Court once you decide that. So, having not expressly stated, how far you may go in filing a motion before a Court and the type of language that you may use in that and the allegations which maybe or may not be baseless in that motion then I think we must refer to what other Courts have said.
William J. Brennan, Jr.: May I ask incidentally Mr. Lee --
Francis C. Lee: Sure.
William J. Brennan, Jr.: ? is this non-summary proceeding? You mentioned that the motion for a jury trial has not yet been acted on.
Francis C. Lee: That was in a non-summary proceeding.
William J. Brennan, Jr.: Well, I gather the non-summary proceeding is still pending --
Francis C. Lee: It's still open.
William J. Brennan, Jr.: Still pending?
Francis C. Lee: Yes, sir.
William J. Brennan, Jr.: So that in addition to this contempt conviction that also could result in conviction --
Francis C. Lee: Yes, sir. That is still pending down now in this other Court.
William J. Brennan, Jr.: And that in fact against only Mr. Dawley, is it?
Francis C. Lee: That's the only against Mr. Dawley. This particular contempt -- the summary contempt at this particular time, January 30, 1962, stayed all other proceedings. So everything has been held in limbo awaiting this decision.
Hugo L. Black: Excuse me, Mr. Lee.
Francis C. Lee: Yes, sir.
Hugo L. Black: I know you said not to, but suppose every word he alleges is the truth and he could prove it, would you say that the lawyer could be fined for alleging it?
Francis C. Lee: I certainly would sir. In the language that is used--
Hugo L. Black: You would what?
Francis C. Lee: I would, sir. In the language that is used here, I certainly would.
Hugo L. Black: Then you are arguing that even though what the alleged is true, the judge had a right to sentence him for contempt for the language he used.
Francis C. Lee: I think that is true, Sir.
Hugo L. Black: Yeah, which language?
Francis C. Lee: By the language in which he used is --
Hugo L. Black: Would you mind putting your finger --
Francis C. Lee: No, sir. I don't mind the least --
Hugo L. Black: The language you say used by itself is sufficient?
Francis C. Lee: On page 13 and I think we have to couple this with the other language.
Hugo L. Black: Which part of it?
Francis C. Lee: On page 13 in the middle of the page.
Hugo L. Black: Would you read it?
Francis C. Lee: Yes, sir. I surely will.
Hugo L. Black: The part now that just --
Francis C. Lee: That the said --
Hugo L. Black: That you say the language itself --
Francis C. Lee: All right, sir.
Hugo L. Black: The way he said it --
Francis C. Lee: Yes, sir.
Hugo L. Black: -- is enough to sentence for contempt.
Francis C. Lee: Alright. The first part --
Hugo L. Black: He tells the truth.
Francis C. Lee: -? is that Judge Carlton E. Holladay, who presided in the libel suit and who now failed and refuses to disqualify himself as Judge in the contempt trial of the defendant so far, had with respect to said contempt action and is now in effect or in fact, acting in the capacity of a Police Officer, Chief Prosecution Witness, Adverse Witness for a Defense, Grand Jury, Chief Prosecuting Judge, and I stop there, that's part of. The next part --
Hugo L. Black: And what part of that language itself adds that --
Francis C. Lee: Mr. Justice Black, I think the whole part in which he accused a judge of acting as a Chief Prosecutor --
Hugo L. Black: But he had to accuse him of that, if that's what you said he'd been guilty of?
Francis C. Lee: It's the manner in which you accuse a judge of doing something, Mr. Justice Black.
Hugo L. Black: But the manner here it claims straight language?
Francis C. Lee: Yes, sir. That is very true. I'll grant you this in very straight plain language, because I believe they picked it up from an opinion of this Court in which you were hammering away at the In Camera proceeding in the State of Michigan in which the judge acts as a Grand Jury by statute and takes them into the back room and acts as Grand Jury in which he is the prosecutor and the judge and everything else concerned and combined. And then later on, as you said an alibi also emerges from that same judge cannot try the man for contempt that happened back then In Camera.
Hugo L. Black: Now, would you put your hand on the other language?
Francis C. Lee: The other language indicates as --
Hugo L. Black: The language alone.
Francis C. Lee: The language alone following that is that the said Judge -- Judge Carlton Holladay did intimidate and harass the lawyer representing E. A. Dawley and Leonard W, Holt, Esquire, the effect of which is to seriously hamper the efforts of said Leonard W. Holt in defendant said, E. A. Dawley that said, harassment and intimidation arises out off is connected solely with Leonard Holt, for this place and intent of being held in contempt actions.
Hugo L. Black: Now, let's suppose -- let's suppose that you've said this in both the [Inaudible] the language that you would say would not be accepted now, let's suppose he had said it in the language that you wouldn't criticize and he could prove it. Would you say then that he could be sentenced for contempt?
Francis C. Lee: If it were buttressed, you said he could prove it -- if this buttressed by affidavit's from --
Hugo L. Black: How could he buttress, he has to allege first.
Francis C. Lee: He has to allege, but he also under Virginia construction of our statute must buttress with affidavits from this said witness --
Hugo L. Black: He wasn't fined was he for failing to file affidavit?
Francis C. Lee: No, sir. He wasn't.
Hugo L. Black: But you don't -- you don't rely on that, do you?
Francis C. Lee: No, Sir, I don't rely on that.
Hugo L. Black: Alright. Now, suppose this was a language that he didn't criticize and submitted that to the judge and the judge said, ?I'm not going to try that out. I will sentence you for contempt. You never should have charged me with that.? Would you say that you could sustain that conviction?
Francis C. Lee: I would sustain it if that he would say what he said subsequently on page 16, in which the judge is inquired of him about the motion that he filed.
Hugo L. Black: Well, now which is 16 now --
Francis C. Lee: On page 16 --
Hugo L. Black: Another part of language -- is that because of the language itself?
Francis C. Lee: That's the language that he used -- Mr. Holt said to the Court when he said that he could not get a fair trial in that Circuit.
Hugo L. Black: In other words, you add to that and you said he could not a fair trial in the Circuit. Aren't there many ? aren't there many cases in which the lawyers charged that the -- the judge won't give him a fair trial and not many in particular --
Francis C. Lee: I think they are and Mr. Justice Black, I would like to draw your attention on what you said not you personally, but what this Court said, in one of first cases to come here in which you refused the summary and the non-summary contempt in your Cook case. Well, then in my opinion was a very mild admonition of the judge by one of the lawyers. He wrote in the letter and asking me to disqualify himself and then, very, very mild language, in my opinion, much milder when compared to this, said that, ?I think you should disqualify yourself because I had thought that you were a big enough man to overcome your prejudice in the case. But I find now after deciding this case today, you are not. And therefore, I would like you to disqualify yourself?? And this Court said, ?That's -- that's contempt.? You said, we agree with the Circuit Court that that was contentious, but he should have disqualified himself under the rules of this Court.
Hugo L. Black: Now, -- I understand your issue there. You would say that if he had used more polite language or a little different language and had presented affidavits to buttress it and the judge had said, ?I sentence you for contempt of Court for filing those papers,? you would agree that you could not stand with --
Francis C. Lee: I will agree with that. I think -- I think it would be quite questionable. I don't think we have to pass on it, but I think that would be quite questionable. Well, I think if had he followed the orderly course of representing the client. I don't --
Hugo L. Black: Now, I'm talking about the judge now --
Francis C. Lee: Yes.
Hugo L. Black: The judge here --
Francis C. Lee: If the judge in this case had that issue before him, buttressed by the affidavit that's contemplated by Virginia Statute as interpreted by our own Court then, I think you would have a justiciable question before it.
Hugo L. Black: You're getting in the language that we have -- the question we have, you would say then that the judge's judgment should be set aside because he is denying due process, would you say?
Francis C. Lee: No, sir. I would not say that in this case [Voice Overlap]
Hugo L. Black: I am not talking about this case.
Francis C. Lee: [Voice Overlap] case you give me.
Hugo L. Black: I'm talking about the allegation here in the language that you would approve.
Francis C. Lee: Yes, sir.
Hugo L. Black: The charge that the judge was biased and prejudiced and he wanted to move it over and he buttressed it with affidavit and he harassed him. Would you say that the judge could file -- could sentence him to jail for contempt?
Francis C. Lee: No, sir. In time, I'm inclined to doubt that Mr. Justice Black, as I say, I don't have --
Hugo L. Black: Why couldn't with the deny due process?
Francis C. Lee: No, sir. I don't think --
Hugo L. Black: What was denied?
Francis C. Lee: I don't think it due process at all would have denied it.
Hugo L. Black: You don't think he was denied any right that's guaranteed under Federal law?
Francis C. Lee: The Federal Law doesn't apply to this. Of course, the Due Process Clause, everyone is entitled to due process. The question is whether or not we've denied the due process here, the only question before this Court. I don't admit --
Hugo L. Black: I'm assuming now that he has alleged the cause of action to show that the judge is biased and prejudiced against him. He has shown it by the harassment and that the judge then says, just for filing that paper, I sentence you for contempt of court. I'll give you no chance to prove it. Would you say that denied in due process?
Francis C. Lee: I'm inclined to think they would infringe, I retrace my steps. I'm inclined to think they would get off the close, but as I say I would hate to put myself in the position of saying that now because we never had to pass on that question yet.
Arthur J. Goldberg: But here, let's take this case which is certainly not the case at bar but following what Justice Black had said. Supposing in the privacy of the chambers, the judge were to say to a lawyer, you will pay me a $1,000, I'll decide the case in your favor, that's about the worst thing I'm sure you'll agree with me, any judge could do. Now suppose the next day the lawyer filed a petition for disqualification saying, you asked for a bribe and therefore, I want to disqualify you. There is no supporting affidavit because there is no disinterested person who overheard that conversation. Would you not say it would be a denial of due process for a judge summarily to hold that lawyer in contempt?
Francis C. Lee: Mr. Justice Goldberg, we're getting awfully close there, I grant you, I grant you without a hearing, because there you are presenting a justiciable question perhaps.
Arthur J. Goldberg: Yes, yes.
Francis C. Lee: You're presenting an allegation there in which this person is the only one that would have any knowledge on it. Therefore, you should present a justiciable question for someone to decide. I'm inclined to agree with you now.
Arthur J. Goldberg: But, you say this is not this type of case?
Francis C. Lee: I certainly do.
Arthur J. Goldberg: And will you explain why since this arose out of a conversation in chambers as I understand it, where the lawyer was asked about some witnesses not being available for service of process. As I understand it, that was the basis for the rule to show cause.
Francis C. Lee: Yes, sir.
Arthur J. Goldberg: Because his refusal to answer the question.
Francis C. Lee: That's correct.
Arthur J. Goldberg: Now, how does that differ except in the enormity I recognize this? Now, I want to emphasize in what I have said has no relation to this case?
Francis C. Lee: I understand.
Arthur J. Goldberg: It's a hypothetical case.
Francis C. Lee: The case differs in this respect sir. And in that case, you had a judge being attacked by a member of Bar as to what happened in chambers in which there are only two people in the world, they would know about what really happened in chambers or to judge and the person accusing. In this case, we have a non-summary proceeding which has already been set up in full array as required by this Court to determine whether or not this person, the lawyer in this case Mr. Dawley, did in fact in appeal of thought the process of the Court. In other words, was he in contempt of thought in the process of the Court? So, we were purporting him the proceeding that is required under due process and the Rule of this Court at the very time in which this motion was filed. Now, the difference of course is this. In one instance we were setting up the machinery for a determination of the very question that had been raised. In the course of that proceeding, he attacks the judge in order to get him off the bench. Now, there are limits in which a person can go to get a judge off the bench. I think this Court well recognizes that in its own opinion because it has already stated that this will not be tolerated, that these overt attempts from a lawyer to harass or to force a Court from the -- force a judge from the case will not be permitted. I think you said that and you restated it again very recently. So, I think that is the case here. They had been thought it in their efforts to get the judge to disqualify himself and he refused to disqualify himself .And therefore, they decided to attack him in the motion to change a venue, the same ground that they used when they went to the Federal District Court and I'll draw your attention to that also -- that they -- while this was pending, they proceeded to Federal district Court to thought this process in this proceeding by alleging in it the very same things that they alleged in the Court itself. And the District Judge said that there's no basis for it. It is not buttressed up by the affidavits of the evidence necessary and therefore, he dismissed it or rather he indicated we would not grant the motion and later on, it was dismissed for failure to pursue. And now that leads us in the status, that's what we had at that time. Now, if we're going to pursue, if we're going to say that a lawyer can pursue any extreme he desires in attacking the Court, well then we have just made a new innovation in the law. We just departed from what this Court has already indicated. If I say --
William J. Brennan, Jr.: [Inaudible] in Louisiana that of course is a criminal liable prosecution, but the principles of that case have any relevance in here?
Francis C. Lee: I must confess, I'm not familiar with the principle in your case now. I think the case is controlling in this case, the delay but not from [Inaudible] contempt --
William J. Brennan, Jr.: Well, that was a case of the District Attorney who accused all criminal judges of the County of being in league with the [Inaudible]
Francis C. Lee: I'm not --
William J. Brennan, Jr.: He was prosecuted for criminal liability.
Francis C. Lee: I'm not familiar with that, Mr. Justice Brennan.
William J. Brennan, Jr.: We reverted the conviction.
Francis C. Lee: But I am familiar with what you said in the Ungar case. And then, I think in the Ungar case, you restated your principles that are already been laid down long and hard and I don't believe you intend to depart from the principle, that discretion of whether or not this case falls on one side of the line or the other. And we most respectfully submit, it falls on the side of contempt.
Earl Warren: Does the record show who was present in the judge's chambers when the judge who was interrogating --
Francis C. Lee: Mr. Dawley.
Earl Warren: Yes.
Francis C. Lee: No. On page 5 it does of the transcript, it does not indicate who was present.
Earl Warren: Alright then, if it doesn't indicate who was present, why isn't the situation exactly like the hypothetical that Mr. Justice Goldberg just stated?
Francis C. Lee: In other words, why it did not present a justiciable question that own his bare allegation?
Earl Warren: It's a single -- single individual, you said on in the hypothetical Mr. Justice Goldberg gave you, you said the reason that that case should be differentiated from this was because this man in that case was the only person who knew that fact, because he and the judge were there alone. Now in this case, you say that the record does not show who was there and I suppose we're entitled to consider that just the two of them were and why would it be different in that respect?
Francis C. Lee: Mr. Chief Justice, my associate points out that Common Wealth Attorney and clerk were present, but I don't know where that is in the record, so I won't believe at that point.
Earl Warren: I want to know where it is in the record. That's all I'm interested in --
Francis C. Lee: This is just for the moment. If I may assume, then that is either in there or is not in there for purpose of my answer. I think the answer is this. We cannot assume as you say, why can't we assume, that is all bad rather than all good.
Earl Warren: I beg your pardon?
Francis C. Lee: In one instance, you say, why can't we assume that there was no one present and I would have the very same situation of how [Inaudible] case with Mr. Justice Goldberg. Well, it would be just --
Earl Warren: Who should re-assume who was there for the purpose of making affidavit that the record doesn't show anyone was there?
Francis C. Lee: But the record doesn't show that anyone was there and the record doesn't show anything at all, but I think you can just speculate it the way you like. But, I think that it'll be hazardous to speculate that this was In Camera and no one was there.
Arthur J. Goldberg: Well, Mr. Lee, [Inaudible]
Francis C. Lee: No, sir. Mr. Goldberg, I think that would be putting on unusual onerous burden on the members of the Court itself. But, I think we can perhaps bargain down on whether or not the allegation of the judge or the peers of the judge that Mr. Dawley had interfered with the process of the Court is meritorious or not. I think what we've got to decide here and to decide in equation is going to turn on whether or not it's a problem. Under any circumstances under conditions such as this for a lawyer with bold statements, allegations about the judge and about the community unsupported as to what's going on in the minds of the people in Hopewell, Virginia or any other locality would prejudice them without any support whatever. I think we've got to decide somewhere along the way how far a lawyer can go in effective representation. We simply submit that this is too far.
Arthur J. Goldberg: What was the -- the part to get this record [Inaudible]
Francis C. Lee: I think that's a fair statement.
Arthur J. Goldberg: [Inaudible]
Francis C. Lee: I think that's what gave birth to it.
Arthur J. Goldberg: Now, let's assume that the lawyer comes with the case himself and part of [Inaudible]
Francis C. Lee: Mr. Justice Goldberg, I think that standing alone is not contentious. I think it's the manner in which you do it.
Arthur J. Goldberg: You mean [Inaudible]
Francis C. Lee: Yes, sir.
Arthur J. Goldberg: [Inaudible]
Francis C. Lee: Or your manner. I think we came to lose sight of that, that I can be contemptuous of this Court simply by my look, so I could try to be contemptuous in this Court by my looks. No one would know that but you or any other Court, so I think you have to fall back on what you said in Fisher against Pace that the trial judge himself must given some credit for being a man of integrity. He must himself know or have some responsibility in this manner. I think it's the manner which you present it, the context in which it's presented, and your whole context of the case around it. And I think all of those things are important. I guess my time is up.
Earl Warren: Very well. Mr. Karpatkin.
Marvin M. Karpatkin: May it please the Court. I should like to observe very quickly that as I read the decision of the Virginia Supreme Court, it seems that they are suggesting that any venue change motion is automatically a suspect and that the only possible explanation which could have been given by way of disclaimer of intentional disrespect would have been to withdraw the motion. And, of course, this could not be done because the motion -- if the motion had a serious purpose and was seriously intended. It seems to me that the essence of this case is that it's one thing to deny a motion after giving it fair consideration, lengthy or brief as the case maybe. It's quite another thing to state that the reaction to this motion is that the motion is contemptuous and that its makers are subjected to criminal sanctions. And that's exactly which has happened here and I believe that it is established indeed by the cases cited by the Learned Attorney General in his brief on page 17, which presumed to indicate that the Virginia Law requires the affidavits of disinterested witnesses. First as I read these cases, I don't find that to be exactly so. I think that the Virginia Law requires that there be preponderance of evidence to establish it one way or another, affidavits being only one way. But what is significant is that in all of these cases, the motions were denied but there were no contempt proceedings. It was not considered to be contemptuous and in the first of these cited cases, the judge was accused of personal prejudice. The judge's brother was accused of being personally involved in the litigation, but simply the motion was considered, the motion was denied, it was not contemptuous. May it please the Court, my learned friend has stated in his eloquent brief that certainly because this petition is alleged to be civil rights lawyers representing Negro clients in pursuit of civil rights objectives, they're not entitled to anymore rights. We certainly agree, but by the same token, they're not entitled to any less. Thank you very much.